                                            Case 3:17-cv-03695-MMC Document 287 Filed 07/01/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        PLANET AID, INC., et al.,                        Case No. 17-cv-03695-MMC (JSC)
                                                         Plaintiffs,
                                   8
                                                                                             ORDER RE: DEPOSITION
                                                    v.                                       DISCOVERY DISPUTE
                                   9

                                  10        REVEAL, CENTER FOR                               Re: Dkt. No. 286
                                            INVESTIGATIVE REPORTING, et al.,
                                  11                     Defendants.
                                  12
Northern District of California
 United States District Court




                                  13            The parties have presented the Court with another discovery dispute. (Dkt. No. 286.)

                                  14   After reviewing the parties’ joint letter brief and exhibits, the Court grants Plaintiffs’ motion to

                                  15   compel the previously ordered depositions. The time to withdraw the declarations was prior to or

                                  16   at least at the discovery hearing so the Court could make its decision in context as Plaintiffs

                                  17   argued that these were relevant percipient witnesses separate and apart from their declarations. As

                                  18   Defendants acknowledge, the Court has been suggesting since 2018 that Defendants withdraw

                                  19   certain declaration if they do not want to engage in discovery relevant to what is set forth in the

                                  20   declarations. There is no excuse for suggesting that they will withdraw them (but not actually

                                  21   withdrawing them) nearly four months after the hearing and after confirming with Plaintiffs that

                                  22   the witnesses were being made available.

                                  23            Accordingly, Defendants shall make the witnesses available for a video deposition within

                                  24   the next 30 days. The deposition shall not exceed four hours. The Court declines to award

                                  25   sanctions.

                                  26            This Order disposes of Docket No. 286.

                                  27   //

                                  28   //
                                         Case 3:17-cv-03695-MMC Document 287 Filed 07/01/20 Page 2 of 2




                                   1          IT IS SO ORDERED.

                                   2   Dated: July 1, 2020

                                   3

                                   4
                                                                                     JACQUELINE SCOTT CORLEY
                                   5                                                 United States Magistrate Judge
                                   6

                                   7

                                   8
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                            2
